                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                       PINE BLUFF DIVISION

FREDERICK PENNINGTON, JR.                                     PETITIONER
ADC #071305

V.                      NO. 5:19-CV-00067-SWW-JTK

WENDY KELLEY, Director,                                      RESPONDENT
Arkansas Department of Correction



                               JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this 28 U.S.C. § 2254 action is DISMISSED,

WITH PREJUDICE.


                 IT IS SO ORDERED this 28th day of August, 2019.

                                    /s/Susan Webber Wright
                                    UNITED STATES DISTRICT JUDGE
